 Case: 1:20-cv-01093 Document #: 54 Filed: 07/08/20 Page 1 of 1 PageID #:1984

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Pow! Entertainment, LLC
                                   Plaintiff,
v.                                                   Case No.: 1:20−cv−01093
                                                     Honorable Matthew F. Kennelly
rewoix, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 8, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: Defendant filed a
motion for default judgment against "the defendants identified in first amended schedule
A," which number over 270. The Court entered an order stating, "Plaintiff is directed to
file, by 7/7/2020, a further statement in support of its motion for default judgment
identifying which defendants will remain in the case (i.e. will not be defaulted) if the
motion for default judgment is granted." Plaintiff did not do this. Instead it filed a new (or
refiled its old) motion for default judgment against "the defendants identified in first
amended schedule A." Both motions are denied, without prejudice, due to plaintiff's
noncompliance with the Court's order. If plaintiff chooses to refile its motion for default
judgment, it must file, separately, a statement identifying which defendants will remain in
the case (i.e. will not be defaulted) if the motion for default judgment is granted. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
